UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4089


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

DEMETRIUS SPENCE, a/k/a Meat,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. James C. Dever
III, Chief District Judge. (2:11-cr-00004-D-1)


Argued:   January 29, 2014                 Decided:   April 16, 2014


Before AGEE, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Michael W. Patrick, LAW OFFICE OF MICHAEL W. PATRICK,
Chapel Hill, North Carolina, for Appellant.  Shailika K. Shah,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.     ON BRIEF: Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Joshua L. Rogers, Assistant
United States Attorneys, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Following      a     three-day     jury      trial,       Demetrius         Spence    was

convicted of,        and    sentenced       for,       one   count     of    knowingly      and

intentionally conspiring to distribute and possess with intent

to distribute cocaine base and three counts of knowingly and

intentionally        distributing        cocaine        base.        On     appeal,    Spence

challenges both his conviction and the procedural reasonableness

of his 324-month sentence.                Finding no basis for reversal, we

affirm.



                                             I.

      The    facts        underlying        Spence’s           prosecution         begin     in

March 2009,     when       officers    of    the       Pasquotank         County    Sheriff’s

Office received information from a confidential informant that

Spence was distributing large quantities of drugs in Elizabeth

City, North Carolina.              Armed with information about Spence’s

criminal drug activity, officers used a confidential informant

to   conduct    three       controlled       purchases         of    cocaine       base    from

Spence.      The confidential informant, Deroca Johnson, wore an

audio-recording          device    and      transmitter            during    each     of    the

controlled      purchases.             Agent           Jay     Winslow,       a     narcotics

investigator      with       the   Pasquotank            County       Sheriff’s       Office,

conducted      visual       surveillance          of     the       controlled      buys     and

monitored      the    transactions          through          the     audio    transmitter.

                                             2
After the third controlled transaction, officers arrested Spence

and charged him with one count of knowingly and intentionally

conspiring to distribute and possess with intent to distribute

280 grams or more of cocaine base, in violation of 21 U.S.C.

§§ 841(a)(1),     846,        and     three      counts        of    knowingly      and

intentionally    distributing          a   quantity       of    cocaine     base,     in

violation of 21 U.S.C. § 841(a)(1).

        At trial, over defense counsel’s objection, the government

played four audio recordings that captured conversations during

which Spence made inculpatory statements.                  Three of the recorded

conversations were of the controlled purchases between Spence

and Johnson.      The fourth audio recording was of a jailhouse

telephone conversation during which Spence chided his mother for

communicating with law enforcement officers.                        For each of the

audio     recordings,    the        government     provided         the    jury     with

corresponding transcripts.             The district court instructed the

jury that the transcripts of the recordings were not evidence

but   merely   served    as    an     aid.       The   government         also    called

multiple cooperating witnesses who testified that Spence sold

thousands of dollars of cocaine or cocaine base over the course

of several years to numerous drug dealers.                     On the strength of

the inculpatory audio recordings, coupled with testimony from

case agents and cooperating witnesses, the jury convicted Spence

on all counts charged in the indictment.

                                           3
     A    presentence     investigation       report    (PSR)      prepared      by   a

probation officer calculated Spence’s total offense level as 38,

which, combined with a criminal history category of III, yielded

an   advisory       Guidelines      range     of      292     to        365   months’

incarceration.       Prior to his sentencing, Spence filed several

objections to the PSR, including objections to the drug weight

and to the inclusion of a 1998 North Carolina cocaine conviction

in his criminal history score.             Spence’s counsel reasserted his

objections    to    the    PSR    during    Spence’s        sentencing        hearing,

arguing that the PSR impermissibly attributed to Spence a higher

drug quantity than that found by the jury and that the 1998

North    Carolina   cocaine      conviction    should       not    be    included     in

determining     Spence’s    criminal       history.         The    district     court

overruled Spence’s objections and sentenced him to a total term

of imprisonment of 324 months followed by a five-year term of

supervised release.         Spence now appeals, challenging (1) the

admission of the audio recordings from the controlled purchases

and the jailhouse telephone conversation between Spence and his

mother; (2) the district court’s drug quantity determination;

and (3) the inclusion of Spence’s 1998 cocaine conviction as

part of his criminal history.           We possess jurisdiction pursuant

to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).




                                       4
                                    II.

      We   first   address   Spence’s     contention    that   the    district

court erred in admitting into evidence the audio recordings of

the   three   controlled     purchases    and   the    jailhouse     telephone

conversation with his mother and in permitting the jury to use

corresponding transcripts of the audio recordings.                   We review

for an abuse of discretion the district court’s decisions to

admit audio recordings into evidence and to allow transcripts to

aid in the presentation of recorded evidence. ∗          See United States

v. Capers, 61 F.3d 1100, 1106-07 (4th Cir. 1995); United States

v. Collazo, 732 F.2d 1200, 1203 (4th Cir. 1984).




      ∗
       Although Spence specifically objected to the foundation
laid by the government for admission of the recording of the
jailhouse telephone conversation with his mother, he failed to
state any specific ground for his objections to the admission of
the recordings of the three controlled purchases.     Generally,
when a party fails to “object with that reasonable degree of
specificity which would have adequately apprised the trial court
of the true basis for his objection . . . and would have clearly
stated the specific ground now asserted on appeal,” United
States v. Parodi, 703 F.2d 768, 783 (4th Cir. 1983) (citation
omitted) (internal quotation marks omitted), we review the
district court’s evidentiary ruling for plain error, see Fed. R.
Crim. P. 52(b); United States v. Pratt, 239 F.3d 640, 644 (4th
Cir. 2001).     Nevertheless, we elect to apply an abuse-of-
discretion standard with respect to each of Spence’s evidentiary
challenges because the result is the same under either standard
of review.   See United States v. Palacios, 677 F.3d 234, 245 &
n.6   (4th  Cir.   2012)   (assuming that   defendant  preserved
evidentiary objections where arguments failed under an abuse-of-
discretion standard).



                                     5
       The proponent of an audio recording carries the burden of

demonstrating that the recording was sufficiently authentic to

be admitted into evidence.            United States v. Wilson, 115 F.3d

1185, 1188-89 (4th Cir. 1997).               Under Federal Rule of Evidence

901(a),   the   requirement     for   authentication       is   satisfied    when

there is “evidence sufficient to support a finding that the item

is what the proponent claims it is.”                 Illustrative examples of

such evidence include (1) testimony by a knowledgeable witness

that “[the audio recording] is what it is claimed to be,” Fed.

R. Evid. 901(b)(1); (2) “[a]n opinion identifying a person’s

voice—whether       heard     firsthand       or     through    mechanical     or

electronic transmission or recording—based on hearing the voice

at any time under circumstances that connect it with the alleged

speaker,” id. at (b)(5); or (3) testimony “describing a process

or system and showing that it produces an accurate result,” id.

at (b)(9).      “We have consistently allowed district courts wide

latitude in determining if a proponent of tape recordings had

laid an adequate foundation from which the jury reasonably could

have    concluded     that     the    recordings       were     authentic    and,

therefore, properly admitted.”               United States v. Branch, 970

F.2d 1368, 1372 (4th Cir. 1992).

       Spence maintains that there was an inadequate foundation

for    admitting    the     challenged       audio   recordings    because    the

government failed to satisfy the seven-factor approach for the

                                         6
admission of audio recordings as enunciated in United States v.

McMillan, 508 F.2d 101 (8th Cir. 1974).                         This Circuit, however,

has expressly declined to adopt a formulaic standard for the

admissibility of recorded conversations; instead, all that is

required     under     our    precedent        is    some       proof      that     the        audio

recording accurately reflects the conversation in question.                                     See

United      States    v.     Clark,     986     F.2d      65,    68     (4th       Cir.    1993)

(observing that “the government [i]s not required to meet each

of    the    McMillan       guidelines”);          Branch,      970     F.2d       at     1371-72

(holding     that     audio     recordings         were    adequately         authenticated

because     the     testimony      at   trial      “was    sufficient         to    support       a

finding by the jury that the tapes were what the Government

claimed”).        Applying this standard leads us to conclude that the

government        adduced     an    adequate        foundation        for      each       of    the

challenged audio recordings.                   Agent Winslow testified that he

equipped Johnson with an audio-recording and transmitter device

for   each    of     the    controlled        purchases         and   explained           how    he

recorded      and    surveilled         the    drug       transactions.                 Moreover,

Johnson—who was a participant to the controlled purchases and

familiar with Spence’s voice—testified that he knew he was being

recorded,     that    the     compact     discs      sought      to     be    admitted         into

evidence      contained        the      same       recordings         made        during        the

controlled purchases, and that he could identify the recordings

and   the    corresponding         transcripts         because        he     previously         had

                                               7
placed his initials on them.                   Although Agent Winslow testified

that small portions of Johnson’s conversation with Spence during

the first controlled purchase were omitted from the recording

due   to    a     “short”     in     the       recording          device’s     microphone,

Agent Winslow’s and Johnson’s proffered testimonies nevertheless

satisfy Rule 901(a)’s low threshold for authentication of the

conversation      that    was     captured         during    the    transaction.           See

United States v. Doyon, 194 F.3d 207, 212-13 (1st Cir. 1999)

(“An accurate tape recording of part of a conversation is not

inherently less admissible than the testimony of a witness who

heard only part of a conversation and recounts the part that he

heard.”).       In sum, we are unable to conclude that the foundation

the government laid for each of the three controlled-purchase

recordings was “clearly insufficient to insure the accuracy of

the recording[s].”           Clark, 986 F.2d at 69 (internal quotation

marks omitted).

      As   for    the     audio     recording        of     the    jailhouse        telephone

conversation       between       Spence        and   his     mother,        Agent     Winslow

testified that he was familiar with the voices of Spence and

Spence’s     mother,       and     he     identified         their     voices        on    the

recording.       Further, Raymond Ridley, an employee of the Piedmont

Regional    Jail,       testified       that    he   produced       recordings        of   the

telephone       calls    between    Spence         and    his     mother,    that     he   had

listened to the recordings, that the compact discs contained the

                                               8
full contents of the original discs, and that he had signified

that the recordings were accurate by placing his initials on the

discs.       Ridley also provided detailed testimony explaining the

process that he employed to extract the audio recordings from

the jailhouse phone system and that there were no errors with

the system when creating the discs.                         The testimony of Agent

Winslow and Ridley was more than sufficient to establish that

the audio recordings were what the government claimed them to

be—accurately        recorded        conversations         between      Spence    and     his

mother.

       Spence did not object to any specific inaccuracies in the

audio recordings or transcripts at trial, nor did he explore

inaccuracies        during    cross-examination.                See    United    States    v.

Capers,      61     F.3d    1100,     1106-07       (4th       Cir.    1995)    (rejecting

assignment of error regarding admission of audio recordings and

corresponding transcripts when the defendant had the opportunity

to explore inaccuracies during cross-examination but failed to

do so); Clark, 986 F.2d at 69 (same).                           Further, the district

court’s      limiting        instructions         to     the     jury       prevented     any

prejudice that may have resulted from any discrepancies between

the audio recordings and the transcripts.                        See United States v.

Pratt, 351 F.3d 131, 140 (4th Cir. 2003).                              Thus, we conclude

that   the    district       court    acted       well   within       its   discretion     in

finding      that    each     of     the   challenged          audio    recordings      were

                                              9
sufficiently authenticated and that the district court did not

abuse    its   discretion       in   allowing         the    jury   to   consider      the

corresponding transcripts.

     Next,      Spence    argues      that      the    district      court     erred    in

calculating      his     drug   quantity,         maintaining        that    the     court

impermissibly      attributed        to   him     a    higher     drug   quantity      for

sentencing purposes than the amount found by the jury.                             We can

easily dispense with this argument.                     This Court has squarely

held that “beyond establishing the maximum sentence, the jury’s

drug-quantity      determination          place[s]          no    constraint    on     the

district       court’s     authority         to       find       facts   relevant       to

sentencing.”       United States v. Young, 609 F.3d 348, 357 (4th

Cir. 2010).       Spence acknowledges that this claim is foreclosed

by circuit precedent and notes that he seeks to preserve the

issue for possible en banc or Supreme Court review.                            Bound by

Young,   we    discern     no   error     with        the    district    court’s       drug

quantity calculation.

     Last, Spence maintains that the district court erred when

it assessed criminal history points for his 1998 North Carolina

conviction for possessing with intent to sell cocaine, which he

contends qualifies as relevant conduct.                      Had the 1998 conviction

been considered relevant conduct, Spence claims, his criminal

history category would have been reduced from III to II, which

would have yielded an advisory Guidelines range of 262 to 327

                                          10
months’     imprisonment.         Even    assuming,       arguendo,        that    the

district court erred by including the 1998 cocaine conviction as

part of Spence’s criminal history, we conclude that the claimed

error is harmless.       See Puckett v. United States, 556 U.S. 129,

141   (2009)     (observing    that     “procedural      errors    at   sentencing

. . . are routinely subject to harmlessness review”).

      A   procedural   sentencing        error   is    harmless     when      we   have

“(1) knowledge that the district court would have reached the

same result even if it had decided the [G]uidelines issue the

other way, and (2) a determination that the sentence would be

reasonable even if the [G]uidelines issue had been decided in

the defendant’s favor.”          United States v. Savillon–Matute, 636

F.3d 119, 123 (4th Cir. 2011) (quoting United States v. Keene,

470 F.3d 1347, 1349 (11th Cir. 2006)) (internal quotation marks

omitted).       In this case, the district court plainly stated that

it would have imposed the same sentence even if it erroneously

calculated Spence’s Guidelines range.                 Thus, the first prong of

the   harmlessness     analysis    is    satisfied.        As     for   the    second

prong, we have little difficulty in concluding that the imposed

sentence is reasonable.         Spence’s total 324-month sentence falls

within    the    purportedly    applicable       Guidelines     range      urged     by

Spence (262 to 327 months’ incarceration) and, therefore, is

presumed reasonable.        See United States v. Allen, 491 F.3d 178,

193 (4th Cir. 2007).           The district court conducted a thorough

                                         11
analysis     of    the    18     U.S.C.    § 3553(a)       sentencing      factors,

referring    to    the     prolonged      nature    of     the     criminal     drug

conspiracy    in   which       Spence   was    involved,    Spence’s      extensive

criminal history, and the need to deter others.                    A sentence at

the high end of Spence’s Guidelines range therefore would have

been justified in light of the seriousness of Spence’s criminal

history, his lack of respect for the law, and his significant

chance of recidivism.           Spence has failed to show that his 324-

month   sentence     is    unreasonable        given     the     record   and    the

§ 3553(a) factors.



                                        III.

     For the foregoing reasons, we affirm the judgment of the

district court.

                                                                          AFFIRMED




                                          12